 

Case 2:20-cv-00133-Z-BR Document 42 Filed 06/14/21 Pagelof4 PagelD 452

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF TEXAS
ED

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

AMARILLO DIVISION JUN 1 42001
JACK HERBERT THOMAS, § CLERK, U.S. DISTRICT COURK
TDCJ-CID No. 01440666, § By)’
Plaintiff,
v. 2:20-CV-133-Z-BR
KELSEY PEATRICE, ef al.,
Defendants.
MEMORANDUM OPINION

DENYING MOTION FOR PRELIMINARY INJUNCTION

This matter comes before the Court on Plaintiffs motion for preliminary injunction, filed
February 18, 2021 (ECF No. 30) (“Motion for Preliminary Injunction”). Plaintiff filed suit pro se
while a prisoner incarcerated in the Texas Department of Criminal Justice (“TDCJ”), Correctional
Institutions Division. Plaintiff was granted permission to proceed in forma pauperis. For the
reasons discussed herein, Plaintiff's Motion for Preliminary Injunction is DENIED.

FACTUAL BACKGROUND

Plaintiff sues over 100 Defendants, alleging claims of false testimony during his underlying
criminal case, cybercrimes, unlawful surveillance, unlawful deprivation of property, harassment,
inadequate medical treatment, and threated use of force. ECF No. 3, at 8-26. The vast majority of
Plaintiff's claims are time-barred by the statute of limitations. The United States Supreme Court
has held that the statute of limitations for a civil rights action is to be determined by reference to
the prescriptive period for personal injury actions in the forum state. Hardin v. Straub, 490 US.

536 (1989); Owens v. Okure, 488 U.S. 235 (1989). In Texas, the prescriptive period for such claims

 
Case 2:20-cv-00133-Z-BR Document 42 Filed 06/14/21 Page 2of4 PagelD 453

is two years. Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a) (West 2011). Plaintiff list claims
ranging from the time of his initial period of incarceration. Only his claims against a single
Defendant range into the period of limitations. Plaintiff seeks a Preliminary Injunction for his
“witnesses,” to prevent retaliation against them for filing this lawsuit. ECF No. 30, at 1.

LEGAL STANDARD

A federal court may issue a preliminary injunction to protect a plaintiff's rights until his or
her case has been finally determined. See FED. R. Civ. P. 65(a); 11A CHARLES A. WRIGHT &
ARTHUR R. MILLER, FED. PRAC. & Proc. Civ. § 2941 (3d ed. 2020). To obtain a preliminary
injunction, a movant must prove “(1) a substantial likelihood of success on the merits, (2) a
substantial threat of irreparable injury if the injunction is not issued, (3) that the threatened injury
if the injunction is denied outweighs any harm that will result if the injunction is granted, and (4)
that the grant of an injunction will not disserve the public interest.” Robinson v. Hunt Country,
Texas, 921 F.3d 440, 451 (5th Cir. 2019) (citations omitted). A preliminary injunction is an
extraordinary remedy requiring the applicant to unequivocally show the need for its issuance.
Sepulvado v. Jindal, 729 F.3d 413, 417 (5th Cir. 2013) (internal marks omitted), cert. denied, 134
S. Ct. 1789 (2014). The party moving for a preliminary injunction must prove all four elements.
Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018); Doe v. Landry, 909 F.3d 99, 106 (Sth Cir. 2018).

ANALYSIS

“An injunction is an extraordinary remedy and should not issue except upon a clear
showing of possible irreparable harm.” Lewis v. S.S. Baune, 534 F.2d 1115, 1121 (Sth Cir. 1976).
When a plaintiff requests injunctive relief that would require the court to interfere with the
administration of a state civil commitment] facility, “appropriate consideration must be given to

principles of federalism in determining the availability and scope of equitable relief.” Rizzo v.
2
Case 2:20-cv-00133-Z-BR Document 42 Filed 06/14/21 Page3of4 PagelD 454

Goode, 423 U.S. 362, 379 (1976). In assessing whether injunctive relief serves the public interest,
prison administrators must be afforded deference in the manner in which they operate the prison.
Bell v. Wolfish, 441 U.S. 520, 547 (1979). An injunction “is an extraordinary and drastic remedy,
not to be granted routinely, but only when the movant, by a clear showing, carries the burden of
persuasion.” White, 862 F.2d at 1211.

First, Plaintiffs claims for injunctive relief, as they may relate to any retaliation he fears
for himself, are now moot, as he was transferred to a different TDCJ unit. See ECF No. 32. A
transfer to another jurisdiction moots requests for injunctive relief that would require TDCJ to
change their procedures. See Haralson v. Campuzano, 356 Fed. Appx 692, 695-96 (Sth Cir. 2009)
(prisoner’s claim for injunctive relief based on his challenge to recreation policies applicable to
inmates in the prison infirmary was rendered moot by his transfer from the infirmary; the “capable
of repetition, yet evading review exception to mootness” did not apply because the possibility that
he would be transferred back to the infirmary was “too speculative to warrant relief”); Rivera v.
Dawson, No. 05—41565, 2007 WL 1223914 (Sth Cir. Apr. 25, 2007); Tamfu v. Ashcroft, No. 02-
10502, 2002 WL 31689212 (5th Cir. Oct. 30, 2002) (“Because Tamfu is no longer incarcerated at
the Airpark or Flightline Units, any claims for declaratory or injunctive relief are moot.”); Stewart
v. Warner, Civ. Action No. 14-4759, 2014 WL 3498165, at *3 (E.D.La. July 15, 2014); Ashford
v. Gusman, Civ. Action No. 12-87, 2012 WL 1019830, at *5 (E.D.La. Feb. 22, 2012), adopted,
2012 WL 1019170 (E.D.La. Mar. 26, 2012). Because Plaintiff's claims for injunctive relief are
now moot, the Court no longer has subject matter jurisdiction to consider those claims.

Plaintiff has requested injunctive relief to prevent retaliation to witnesses, but has made no
claims that any “witness” has been the subject of any retaliation by Defendants. As such, to the

extent that Plaintiff is actually seeking a Protective Order, his requested is likewise, DENIED.
3
Case 2:20-cv-00133-Z-BR Document 42 Filed 06/14/21 Page4of4 PagelD 455

CONCLUSION

For the reasons set forth above, it is ORDERED that the Motion for TRO filed by Plaintiff

 

is DENIED as moot.
SO ORDERED.
June YY , 2021.
MATZHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 
